             Case 3:20-mj-71712-MAG Document 27 Filed 04/07/21 Page 1 of 2



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7                               UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9                                  SAN FRANCISCO DIVISION
10                                              –ooo–
11    UNITED STATES OF AMERICA,                     No. CR. 20-mj-71712-MAG
12                  Plaintiff,
13                                                  STIPULATION AND PROPOSED
14    vs.                                           ORDER TO PERMIT OUT-OF-
                                                    DISTRICT TRAVEL
15                                                  ________________________________
      ANDREW CHAPIN
16                  Defendant.
17                                              /

18          Defendant Andrew Chapin, by and through his counsel Randy Sue Pollock, and
19   Assistant United States Attorney Kimberly Hopkins, hereby request that Mr. Chapin be
20   permitted to travel to Hartford, Connecticut on May 8, 202 to visit his family. He will
21   return to the Bay Area on May 16,
22   ///
23   ///
24   ///
25   ///
26   ///
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG
             Case 3:20-mj-71712-MAG Document 27 Filed 04/07/21 Page 2 of 2



 1
            The Office of Pretrial Services has no objection to this trip.
 2
 3
 4   Date: April 7, 2021                               Respectfully submitted,
 5
 6                                                     __________/s/_____________
                                                       RANDY SUE POLLOCK
 7                                                     Counsel for Defendant
                                                       Andrew Chapin
 8
 9   Date: April 7, 2021                               _________/s/_______________
                                                       KIMBERLY HOPKINS
10                                                     Assistant United States Attorney
11
12
13
     SO ORDERED:                                ____________________________________
14                                              HONORABLE JACQUELINE S. CORLEY
                                                United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Proposed Order To Permit Out-Of_District Travel
     United States vs. Chapin, CR. 20-mj-71712-MAG                                        2
